DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-5, 8-21 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims are the limitations “a first wing tip device element having a root end and a tip end; a second wing tip device element coupled to the tip end of the first wing tip device element; wherein the second wing tip device element has an inboard portion extending inboard from the tip end of the first wing tip device element and an outboard portion extending outboard from the tip end of the first wing tip device element, when viewed in a wing planform direction; wherein the first wing tip device element includes a trailing edge portion of the tip end of the first wing tip device element inboard of another portion of the first wing tip device element which is at an outermost spanwise extent of the first wing tip device element when viewed in the wing planform direction, and wherein the outboard portion of the second wing tip device element extends up to the outermost spanwise extent of the first wing tip device element.”
The closest prior art references are Seywald et al and Schmidt. However these references do not disclose at least whereby the outboard portion of the second wing tip device element extends up to the outermost spanwise extent of the first wing tip device . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642